UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6321



JERRY ANTONIO WILLIAMS,

                                              Plaintiff - Appellant,

          versus


WALTER C. MCCARD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-274-WMN)


Submitted:   August 30, 2000             Decided:    September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Antonio Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Antonio Williams, a United States inmate, appeals the

district court’s order denying relief on his action proceeding

against his former criminal defense counsel. The district court

dismissed the action as frivolous under 28 U.S.C.A. § 1915(e)(2)

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find that this appeal is frivolous. According-

ly, we dismiss the appeal on the reasoning of the district court.

See Williams v. McCard, No. CA-00-274-WMN (D. Md. Feb. 9, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        DISMISSED




                                2